DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered. 
This action is in response to the papers filed on November 26, 2021.  Applicants’ arguments and amendments to the claims filed October 19, 2021 have been entered.  Claim 1 has been amended, claims 2, 6-8, and 14-23 have been cancelled, and no claims have been newly added.  Claims 1, 3-5, and 9-13 are pending and under current examination.  

Withdrawn Claim Rejections - 35 USC § 102
Claims 1-13 and 21-23  were rejected in the Office Action mailed July 26, 2021 under 35 USC 103 as being obvious over Pezzoli et al. (US Patent 4,025,449) in view of D.M. Borikar et al. (Synthesis of nanosized chromium substituted copper spinel ferrite [online], February 2015, cited by Applicant in the IDS filed January 17, 2019).  Applicant has amended base claim 1 to limit the claim to “dissolving a mixture consisting of
 copper(II) nitrate, chromium(III) chloride, iron(III) nitrate, and  sodium hydroxide in water to form a mixture” and “wherein during the dissolving, the heating and the 
drying the temperature is not greater than 400°C.”  The prior art of record does not disclose or are not limited to the newly added limitation rendering the previous rejection moot.  Accordingly, the rejection for is hereby withdrawn.

New Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 3-5, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari et al (Journal of Inorganic and Organometallic Polymers and Materials (2018) 28:2316-2327).
	Regarding claims 1 and 9-10,  Ansari discloses a method of synthesizing a chromium substituted cooper nanoparticles comprising dissolving a mixture consisting of copper (II) nitrate, chromium (III) chloride, iron (III) nitrate, sodium hydroxide in water, eating the mixture at a temperature of 400°C to form a precipitate, drying the precipitate, wherein the chromium substituted copper ferrite nanoparticle has the formula CuCrxFe2−xO4, where x = 0.0, 0.2, 0.4, 0.6, 0.8 and 1.0 (page 2317, section 2.1), and the particle is crystalline with a size of 43.4-20.2 nm (abstract)

	Regarding claim 3, Ansari disclose wherein the pH of the mixture is 11 precipitate  (page 2317, section 2.1).

	Regarding claim 4, Ansari disclose wherein the mixture is first heated at a temperature of 80°C for 40 minutes and  then heated for 3 hours at 130°C (page 2317, section 2.1).

	Regarding claim 5, Ansari disclose wherein the precipitate is dried at a temperature of 70°C for 6 hours (page 2317, section 2.1).

	Regarding claim 11, Ansari disclose wherein the nanoparticle is porous (page 2319 column 1 paragraph 1).

	Regarding claim 12, Ansari discloses wherein the nanoparticle has BET surface area of 10.5-19.6 m2/g.
	Regarding claim 13, Ansari discloses wherein the nanoparticle has an optical band gap energy of 1.2 to 1.8 eV (abstract)
Conclusion
No claims are allowed.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617